February 25, 2009 VIA EDGAR AS A “CORRESPONDENCE” H. Christopher Owings Assistant Director Division of Corporation Finance Securities and Exchange Commission 100 F Street, NE Mail Stop #3561 Washington, DC 20549 RE: Great Plains Energy Incorporated Form 10-K for the Year ended December 31, 2007, Filed February 28, 2008 (the “Great Plains Energy 10-K”) Definitive Proxy Statement on Schedule 14A, Filed March 26, 2008 (the “Proxy Statement”) Form 10-Q for the Period Ended September 30, 2008, Filed November 7, 2008 (the “Great Plains Energy 10-Q”) File No. 001-32206 Kansas City Power & Light Company Form 10-K for the Year ended December 31, 2007, Filed February 28, 2008 (the “KCP&L 10-K”) Form 10-Q for the Period Ended September 30, 2008, Filed November 7, 2008 (the “KCP&L 10-Q”) File No. 000-51873 Dear Mr.
